In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 15-479V
                                         (Filed: August 9, 2016)
                                           Not for Publication

* * * * * * * * * * * * * *                            *
ANDREW HOOSE,                                          *
                                                       *
                  Petitioner,                          *        Decision on Joint Stipulation; Influenza
                                                       *        (“Flu”) Vaccine; Acute Disseminated
v.                                                     *        Encephalomyelitis (“ADEM”)
                                                       *
SECRETARY OF HEALTH                                    *
AND HUMAN SERVICES,                                    *
                                                       *
                  Respondent.                          *
                                                       *
* * * * * * * * * * * * * *                            *

Ronald C. Homer, Esq., Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Douglas Ross, Esq., US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On May 11, 2015, Andrew Hoose [“petitioner”] filed a petition for compensation under
the National Vaccine Injury Compensation Program.2 Petitioner alleges that he developed Acute
Disseminated Encephalomyelitis (“ADEM”) as a result of receiving an influenza vaccination on
September 9, 2013. See Stipulation, filed August 9, 2016, at ¶¶ 1-4. Respondent denies that the
influenza immunization caused petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On August 9, 2016, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
Respondent agrees to issue the following payments:

             1. A lump sum of $500,000.00 in the form of a check payable to petitioner,
                Andrew Hoose; and

             2. An amount sufficient to purchase the annuity contract described in paragraph
                10 of the attached stipulation, paid to the life insurance company from which the
                annuity will be purchased (the “Life Insurance Company”).

       Together, these amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.

                                                         2